Citation Nr: 0403599	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to July 
1953.  He died on September [redacted], 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
appellant filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's Certificate of Death indicates that he died 
on September [redacted], 2001 of aspiration pneumonia.  No 
disabilities were listed in the section reserved for other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

3.  At the time of the veteran's death, he was service 
connected for the following disabilities:  a left knee total 
replacement with fusion and history of osteomyelitis, rated 
as 60 percent disabling; osteopenia, status post total 
arthroplasty, total right knee replacement, rated as 30 
percent disabling; anxiety disorder with depressive disorder, 
rated as 10 percent disabling; and donor site scars, rated as 
noncompensably (zero percent) disabling.  The combined 
disability rating for these disabilities at the time of the 
veteran's death was 80 percent.

4.  The evidence does not indicate that the aspiration 
pneumonia which caused the veteran's death was incurred in or 
aggravated by his military service.

5.  The evidence does not indicate that any of the veteran's 
service-connected disorders caused or contributed to his 
death.

6.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
10 years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2003). 

2.  The requirements for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
appellant filed her claim for VA benefits in this case after 
that date, in November 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate her claims 
for service connection for the cause of the veteran's death 
and entitlement to DIC benefits under 38 U.S.C.A. § 1318, as 
well as notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in March 2002, in the statement of the case (SOC) issued in 
February 2003, and in correspondence to the appellant have 
provided her with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in January 2002, the RO provided her with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the appellant's claims, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant and her 
representative further plainly show through their statements 
and submissions of evidence that the appellant understands 
the nature of the evidence needed to substantiate her claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence has been met.  
The Board concludes that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
inpatient and outpatient treatment notes and examination 
reports, including the report of the veteran's final period 
of hospitalization in September 2001, and several personal 
statements made by the appellant in support of her claims.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the appellant 
of the evidence required to substantiate her claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claims.  
In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

The veteran's death certificate shows that he died on 
September [redacted], 2001 as a result of aspiration pneumonia.  At 
the time of his death he was 75 years old and was service-
connected for a left total knee replacement with fusion and 
history of osteomyelitis (rated 60 percent disabling); 
osteopenia, status post total arthroplasty and right total 
knee replacement (rated 30 percent disabling); anxiety 
disorder with depressive disorder (rated 10 percent 
disabling) and skin grafting donor site scars (rated 
noncompensably disabling).  He had been awarded a combined 
rating of 80 percent by VA and was rated individually 
unemployable for his service-connected disabilities.  In 
addition to the above disabilities, he also was diagnosed 
with the following nonservice-connected disabilities at the 
time of his death: avulsion fracture of the left hip, post-
traumatic stress disorder, renal failure, congestive heart 
failure, diabetes mellitus, hypertension, Parkinson's disease 
and chronic obstructive pulmonary disease with history of 
hepatitis-C.

The veteran's service medical records show that he sustained 
a shell fragment wound to his left thigh during combat in 
July 1951.  However, the service medical records do not show 
any diagnosis or objective indication of a chronic 
respiratory disease or disability during his period of active 
duty or at the time of his separation from service in July 
1953.  

The veteran's post-service records are negative for any 
pulmonary disease on VA examination in March 1954.  Private 
medical records dated March 1998 from Susan E. Carr, M.D., 
show that chest X-rays revealed calcified granuloma in the 
veteran's right lower lung lobe which indicated residuals of 
old granulomatous disease, but were otherwise negative for 
findings of any active respiratory disease process or 
complaints pertaining to a chronic cough.  VA treatment 
records dated June 1998 show that the veteran was evaluated 
for sleep apnea and daytime somnolence.

The veteran's terminal hospitalization occurred at a VA 
medical facility.  The report of this hospitalization shows 
that he was admitted in June 2001 for continued inpatient 
care following an avulsion fracture of his left hip after he 
fell at his nursing home residence.  The report notes that 
the veteran became increasingly lethargic after this 
accident.  At the time of his hospital admission he was noted 
to have a history of chronic renal failure requiring 
hemodialysis.  He was also treated for pneumonia.  His 
medical history reflected diabetes, anemia, hypertension, 
congestive heart failure, emphysema, benign prostatic 
hypertrophy, history of hepatitis-C, history of sleep apnea, 
and status post right total knee replacement and left knee 
fusion due to old trauma.  The hospitalization records show 
that the veteran developed nausea, vomiting and lung 
congestion on September [redacted], 2001.  His condition deteriorated 
and his code was changed to Do Not Resuscitate, pursuant to 
the request of his family.  Further lung congestion developed 
and the veteran expired the following day on September [redacted], 
2001.  Chest X-ray revealed congestive heart failure and his 
terminal treatment notes indicated that aspiration was 
suspected.  His official death certificate shows that his 
cause of death was attributed to aspiration pneumonia.  

The appellant does not contend that the aspiration pneumonia 
listed on the veteran's death certificate as the cause of his 
death began in service.  Instead, her only contention is that 
the veteran's service-connected knee disorder caused him to 
fall, breaking his hip, and that the immobility and lack of 
exercise caused by this broken hip caused his lungs to slowly 
become filled and blocked.

The medical treatment records contained in the claims file, 
including the operative report from Dr. Carr in March 1998, 
the VA treatment records dated from March 1998 to June 1998, 
and the VA hospitalization records dated in September 2001, 
do not contain any indication that the veteran's aspiration 
pneumonia was related to his service-connected disabilities.  
Similarly, the veteran's Certificate of Death, signed by the 
veteran's treating VA physician, does not contain any 
references to his service-connected disabilities.  On the 
contrary, the section reserved for other significant 
conditions contributing to death but not resulting in the 
underlying cause of death was left blank, indicating that no 
other disabilities played a role in the veteran's death.

Indeed, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's knee 
disorder condition caused the aspiration pneumonia which 
caused his death is her own contentions, as set forth in 
various correspondence received by VA.  The Board does not 
doubt the sincerity of the appellant's belief in this claimed 
causal connection.  However, as the appellant has not been 
shown to be a medical expert, she is not qualified to express 
an opinion regarding any medical causation of the aspiration 
pneumonia which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In view of the 
foregoing discussion, the Board concludes that the evidence 
does not support the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
her appeal in this regard must be denied.  

II.  DIC Benefits under 38 U.S.C.A. § 1318

Even when the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty; or, the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See also 38 
C.F.R. § 3.22 (2000).  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

A review of the record reveals that the veteran had no 
service-connected disabilities rated at 100 percent for the 
10 years prior to his death.  The record indicates that the 
veteran was entitled to a 100 percent total rating for 
compensation based on individual unemployability due to his 
service-connected disabilities at the time of his death in 
September 2001.  However, this total disability rating was 
assigned in a May 1999 rating decision, with an effective 
date of May 1, 1999.  Thus, this total rating was in effect 
for just under 21/2 years prior to the veteran's death in 
September 2001.  Therefore, this total disability rating was 
not in effect for 10 or more years immediately preceding the 
veteran's death, as required under 38 U.S.C.A. § 1318.  Nor 
was the veteran continuously rated as totally disabled for 
five years after service, and leading up to his death, as he 
was discharged in July 1953 and died in September 2001.  
Finally, there is no evidence to show that the veteran was 
ever a prisoner of war to warrant consideration under that 
provision.  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. § 1318.

As a final matter, the Board notes that the RO received the 
appellant's claim for DIC benefits in November 2001.  It 
further acknowledges that much of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  Generally, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in this case, the Board finds that this general rule is not 
for application.  As discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question, specifically 38 C.F.R. § 3.22, was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



